DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Ballarini on 08/09/2022.

The application has been amended as follows: 
Claims 1-9: (Canceled)
Claim 10: A two-stroke internal combustion engine (1) comprising:
− a base (50),
− a head (90) fixed to the base (50) and in which a cylindrical cavity (95) is formed,
− a piston (40) slidably received in the cylindrical cavity (95), so as to define a combustion chamber (110) and a pumping chamber (105), and movable in the cylindrical cavity (95) between a bottom dead center, in which the volume of the combustion chamber (110) is maximum and the volume of the pumping chamber (105) is minimum, and a top dead center, in which the volume of the combustion chamber (110) is minimum and the volume of the pumping chamber (105) is maximum,
− a transfer duct (145) provided with an inlet mouth (150) adapted to be placed in fluid communication with the pumping chamber (105), and with an outlet mouth (155) adapted to be placed in fluid communication with the combustion chamber (110),
− an exhaust duct (160) provided with an inlet mouth (165) adapted to be placed in fluid communication with the combustion chamber (110),
− a crankshaft (10) at least partially housed in the pumping chamber (105),
− a connecting rod (45) adapted to connect the piston (40) to said crankshaft (10),
wherein the two-stroke internal combustion engine (1) implements, by means of the movement of the piston (40) between the top dead center and the bottom dead center, an operating step during which the inlet mouth (165) of the exhaust duct (160) and the outlet mouth (155) of the transfer duct (145) are simultaneously in fluid communication with the combustion chamber (110),
wherein said two-stroke internal combustion engine (1) comprises a movable partition housed inside the pumping chamber (105),fixed to the crankshaft (10) and driven in rotation thereby with respect to a rotation axis (R) of the crankshaft itself to occlude the inlet mouth (150) of the transfer duct (145) during a first portion of said operating step, and to put in fluid communication the inlet mouth (150) of the transfer duct (145) with the pumping chamber (105) during a second portion of the operating step,
wherein the movable partition comprises:
- a disc-shaped body (170), which is rigidly integral in rotation to the crankshaft (10) and is positioned so as to occlude the inlet mouth (150) of the transfer duct (145) at least during the first portion of the operating step, and
- a through slot (180) formed in the disc-shaped body (170) and positioned in such a way as to place in fluid communication the inlet mouth (150) of the transfer duct (145) with the pumping chamber (105) during the second portion of the operating step[[.]]--,--
wherein the disc-shaped body (170) is interposed between a crank (25) of the crankshaft (10) and the base (50),
wherein the movable partition comprises an annular sealing body (185) extending from a radial periphery of the disc-shaped body (170) in the opposite direction with respect to the inlet mouth (150) of the transfer duct (145)--,--
and wherein the movable partition comprises a further through slot (195) made in the disc-shaped body (170), in a portion of the disc-shaped body (170) itself proximal to the crankshaft (10) and at a distance from the rotation axis (R) substantially equal to the distance of the bearings (55) from the rotation axis (R).

Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose the disc-shaped body of the movable partition containing a second through slot which is proximal to the crankshaft at a distance from the rotation axis substantially equal to the distance of the bearing from the rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747